Dear Mrs. Peabody:
This office is in receipt of your recent opinion request, in which you raise the following question for our review:
      Whether Act 880 of 1997 requiring the State Board of Elementary and Secondary Education (BESE) to allocate Minimum Foundation Program (MFP) funds to Louisiana State University and Southern University Laboratory Schools in amount equal to that allocated to the East Baton Rouge Parish School Board is legal?
In response to this question, we first direct your attention to LSA-R.S. 17:350.21, as amended by Act 880 of 1997, which provides:
      A. Any elementary or secondary school operated by Louisiana State University and Agricultural and Mechanical College or by Southern University and Agricultural and Mechanical College shall be considered a public elementary or secondary school and, as such, shall be annually appropriated funds as determined by applying the formula contained in Subsection B of this Section.
      B. Each student, as identified by the preceding year's October first membership, at the schools provided for in Subsection A of this Section shall be provided for and funded as provided for in Article VIII, Section 13 of the Constitution of Louisiana. The State Board of Elementary and Secondary Education shall allocate annually from the minimum foundation program an amount per student in each school equal to the amount allocated per student to the East Baton Rouge Parish School Board.
      C. The funds appropriated for the schools provided for in this Section shall be allocated to the institution of higher education operating such a school. Each such institution of higher education shall expend such funds to operate such schools.
      D. The funds provided pursuant to the provisions of this Section during any one fiscal year shall not supplant funding provided by a higher education institution for the previous fiscal year to any elementary or secondary school operated by the institution.
      E. Notwithstanding any provision of this Section to the contrary, the funding provided pursuant to the provisions of this Section shall not exceed the average per pupil funding provided by the minimum foundation program formula for other elementary or secondary schools operated by public institutions of higher education.
LSA-R.S. 17:350.21 clearly provides that the laboratory schools are considered to be public elementary or secondary schools. As public elementary or secondary schools, they are entitled to receive MFP funds as provided in LSA-Const. Art. VIII, § 13(B), which in part states:
      The State Board of Elementary and Secondary Education, or its successor, shall annually develop and adopt a formula which shall be used to determine the cost of a minimum foundation program of education in all public elementary and secondary schools as well as to equitably allocate the funds to parish and city school systems.
Prior to the passage of Act 880 of 1997, LSA-R.S. 17:350.21
allocated MFP funds to the LSU and Southern laboratory schools in an amount equal to 80% of the funding given to other public elementary and secondary schools in the state. Act 880 of 1997 simply changes the statute so that the amount allocated is equal to that of the East Baton Rouge Parish Schools. This allocation conforms with the constitutional requirement that all public elementary and secondary schools receive an equitable allocation of MFP funds. The funds are appropriated to Louisiana State University and Southern University, and the statute directs the institutions to "expend such funds to operate such schools."
Therefore, it is the opinion of this office that Act 880 of 1997, which requires the Board of Elementary and Secondary Education allocate Minimum Foundation Program funds to Louisiana State University and Southern University Laboratory Schools in an amount equal to the allocation for East Baton Rouge Parish Schools, is legal.
Should you have any further questions, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ JAMES C. HRDLICKA ASSISTANT ATTORNEY GENERAL
RPI/JCH/KJL
Date Requested: Date Released:
JAMES C. HRDLICKA Assistant Attorney General